Citation Nr: 0834234	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Delyvonne M. Whitehead, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to July 
1968, including service in Vietnam.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for hearing 
loss and tinnitus.  In March 2005, the veteran filed notice 
of disagreement with the denial of both claims, requested a 
review of his claims by a Decisional Review Officer, and 
requested a personal hearing at the RO.  In August 2005, VA 
issued a rating action granting service connection for 
tinnitus but continuing to deny the veteran's claim for 
hearing loss.  

A personal hearing before a Decisional Review Officer was 
held at the RO in September 2005 during which the veteran 
offered testimony in support of his claim for hearing loss.  
A transcript of the September 2005 hearing was obtained and 
incorporated as part of the veteran's claims file.  In 
October 2005, the veteran filed a substantive appeal as to 
his claim for hearing loss.


FINDINGS OF FACT

1.  The veteran experienced combat related noise exposure 
during his period of active service.

2.  The evidence is at least in relative equipoise on the 
question of whether the veteran's current hearing loss is 
related to noise exposure during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for hearing loss have been 
met. 38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for hearing loss.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection 

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).  The failure to 
meet these criteria at the time of the veteran's separation 
from active service is not necessarily a bar to service 
connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993); see 38 C.F.R. § 
3.303(d) (2007); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts

The veteran contends that he currently has bilateral hearing 
loss attributable to his period of active military service.  
He reports his primary military occupational specialty was as 
a gunner on a UH-1H command and control aircraft during the 
Vietnam War.  During a personal hearing at the RO, the 
veteran testified that he flew in over 50 missions during his 
active service, as well as firing numerous rounds from M-16 
machine guns.  The veteran reports having experienced noise 
exposure from M-60 and M-16 machine guns, pistols, 
explosions, and helicopters during his period of active 
service and that he was never provided hearing protection.  

The veteran's claims file indicates that he received an Award 
of the Air Medal for Heroism given by Headquarters 1st 
Aviation Brigade APO San Francisco, by direction of the 
President, in June 1968 for his heroism while serving as a 
gunner during a combat related mission near Quag Ngai City, 
Vietnam.

According to the veteran, his hearing loss began one to two 
years after separation from the military; however, he did not 
seek medical treatment until recently after prompting from 
his wife.  The veteran reports that his hearing has 
deteriorated to such a degree that he currently has 
difficulty hearing a ringing telephone unless he is directly 
beside it.

The veteran's medical history is negative for complaints or 
diagnosis of hearing loss during service.  His induction 
medical examination report dated in September 1966 shows that 
his hearing was generally normal at the time of enlistment.  
In the associated report of medical history, the veteran 
indicated that he never had ear trouble.  The veteran's 
separation medical examination report dated in September 1968 
shows pure tone thresholds at 500, 1000, 2000, and 4000 Hertz 
were 15, 10, 10, and 5 decibels in the right ear, and 15, 10, 
10, and 10 decibels in the left ear, respectively.  Clinical 
evaluation of the veteran's hearing shows that his ears were 
generally normal and the time of separation.  

The veteran was seen for a VA audiology consultation in 
February 2005.  During the consultation, the veteran reported 
serving as a door gunner in Vietnam, where he was exposed to 
M-60s, M-16s, pistols, explosions and helicopters.  The 
veteran reported working as a contractor for 25 years 
following his military service and using hearing protection 
as needed during this employment.  His recreational 
activities were reported as target shooting and hunting, 
during which the veteran reported using hearing protection.  
The February 2005 consultation report stated that audiometric 
testing revealed a moderately severe mid and high frequency 
sensorineural hearing loss bilaterally.  Speech recognition 
scores were excellent bilaterally.  The February 2005 report 
did not include an opinion regarding the etiology of the 
veteran's hearing loss.

In March 2005, the veteran underwent a second VA audiology 
evaluation.  The March 2005 evaluation report shows pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 20, 65, 65, 60, 65 decibels, respectively.  
Pure tone thresholds in the left ear at the same frequencies 
were 30, 65, 65, 65, and 70 decibels, respectively.  The 
examination results indicated bilateral sensorineural hearing 
loss.  The examiner stated that the veteran's condition has 
the normal signs and look that would suggest noise induced 
hearing loss.  The examiner stated that the veteran's hearing 
loss could be noise induced.  After discussing with the 
veteran his military action and work history, the examiner 
opined that it is more than likely that his hearing loss is 
"more military related."   

The veteran underwent a third VA audiology evaluation in 
August 2005, during which the veteran complained of bilateral 
hearing loss and tinnitus.  The veteran reported significant 
noise exposure from M-60s, M-16s, pistols, explosions and 
helicopters during service.  The veteran stated that hearing 
protection was never provided.  Pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz were 20, 60, 65, 60, and 60 
decibels in the right ear, and 20, 60, 60, 60, and 60 
decibels in the left ear, respectively.  Speech recognition 
scores were 84 percent in the right ear and 76 percent in the 
left ear.  The August 2005 audiometric test results reveal a 
mild to moderately severe sensorineural hearing loss from 750 
to 4000 Hertz bilaterally.  The examiner noted that he 
reviewed the veteran's claims file and that the veteran's 
separation physical shows pure tone thresholds within VA's 
definition of normal hearing.  Additionally, the examiner 
stated that there is no evidence to suggest the veteran's 
hearing loss started during or soon after his military 
service and opined that it is less likely than not that the 
veteran's condition is related to military service noise.

The August 2005 VA audiology report included an opinion with 
regard to the veteran's current tinnitus disability, which 
was granted service connection in the August 2005 rating 
decision.  The examiner stated that the veteran reported 
having a constant bilateral tinnitus that started in the late 
1960s.  It was the examiner's opinion that given the 
excessive impact noise the veteran was subjected to in the 
military without hearing protection, the veteran's constant 
bilateral tinnitus is as likely as not related to military 
service noise.

Analysis

Having carefully reviewed the evidence of record, the Board 
determines that the evidence shows the veteran was exposed to 
significant noise exposure while serving as a gunner aboard a 
command and control aircraft during enemy combat in active 
duty service in Vietnam.  During his September 2005 personal 
hearing at the RO, the veteran testified that he was exposed 
to constant noise from the aircraft itself and noise from 
machine guns, all without the luxury of hearing protection.  
The veteran's service records confirms his service as a 
gunner during the Vietnam War, to include an award of the Air 
Medal for his heroism during an aerial flight mission near 
Quang Ngai City, Vietnam to rescue a wounded solider in the 
midst of enemy fire.  As such, the veteran's description of 
loud noise exposure is considered to be consistent with the 
combat duties associated with service as a gunner aboard a 
control and command aircraft in Vietnam during the Vietnam 
War. 

Taking into account the veteran's decorated combat service, 
his credible account of having hearing loss one to two years 
after being exposed to combat related noise, and his current 
diagnosis of hearing loss accompanied by a medical nexus 
opinion linking the veteran's current hearing loss to 
service, the Board finds that the evidence is equipoise as to 
whether the veteran's current hearing loss is related to 
active military service.  When viewing the evidence of record 
as a whole, an equal balance of positive and negative 
evidence exists on this issue.  Accordingly, the Board 
resolves all questions of doubt in favor of the veteran and 
finds that his hearing loss had its onset as a result of his 
period of active service.  
 
In reaching these determinations, the Board notes the August 
2005 VA examiner's opinion that there is no evidence of 
hearing loss occurring during or soon after service and that 
the veteran's hearing loss was less likely than not related 
to military noise exposure.  In the same opinion, the VA 
examiner noted the veteran's report of bilateral tinnitus 
originating in the late 1960's and his excessive military 
noise exposure.  Given these facts, the examiner concluded 
that the veteran has bilateral tinnitus related to military 
service noise.   The Board finds the examiner's opinion that 
the veteran's tinnitus is likely related to military noise 
exposure to be inconsistent with the examiner's opinion that 
the veteran's hearing loss is less likely related to military 
noise exposure.  Moreover, the August 2005 opinion did not 
address the veteran's report of hearing loss occurring one to 
year after service, yet acknowledged that the veteran's 
tinnitus began in the late 1960's.  The Board finds that 
these inconsistencies lessen the probative value of the 
opinion provided in the August 2005 as to whether the 
veteran's hearing loss is related to his period of service.   

With regard to the veteran's lay report of hearing loss, the 
August 2005 opinion did not take into account his report of 
experiencing hearing loss beginning one to two years after 
service, and instead relied primarily on the absence of 
evidence of hearing loss occurring during or soon after 
service.  The Board finds this failure to address the 
veteran's lay report lessens the probative value of the 
August 2005 opinion, given the presumption afforded the lay 
statement of a combat veteran.  As a combat veteran, the 
veteran's lay evidence of in-service occurrence is accepted 
as sufficient proof of service connection, since his 
assertions are consistent with the circumstances, conditions, 
and hardships of such service.  See Dalton, 21 Vet. App. at 
36-37; Libertine, 9 Vet. App. at 523-24 (1996).

Given the nature of the veteran's hearing loss and his in-
service noise exposure, the Board finds as probative the 
March 2005 VA examiner's opinion that the veteran's hearing 
loss is more than likely related to his period of active 
service.  While the Board recognizes that the March 2005 
examiner did not review the veteran's claims file, the Board 
finds the veteran competent to report his experiences during 
service, including military noise exposure.  As discussed 
above, the veteran's report of exposure to M-60s, M-16s, and 
helicopter noise is consistent with the nature of his service 
as a gunner during the Vietnam War.   The veteran's 
statements are credible and tend to lend greater weight to 
the March 2005 opinion, which relates the bilateral hearing 
loss to the reported noise exposure.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the lay testimony describing how the veteran's 
hearing loss began one to two years following military 
related noise exposure to be credible and supported by the 
later diagnosis of hearing loss.  Id.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 
(1994).  Thus, with the resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the veteran has 
satisfied his burden of showing that he suffers from a 
hearing loss disability as a result of significant noise 
exposure incurred during service in the Vietnam War.


ORDER

Service connection for hearing loss is granted, subject to 
the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


